Citation Nr: 0620213	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an increased rating for chronic 
conjunctivitis, currently evaluated as 10 percent disabling.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in January 2004.  


FINDING OF FACT

The veteran's chronic conjunctivitis is intermittently 
active, without additional residual disability found on 
examination.  Special circumstances or symptoms rendering 
application of the regular schedular provisions impractical 
have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
conjunctivitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.84a, Diagnostic Code 6018 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2001, July 2004, and March 2005, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in (his/her) possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the appropriate effective date to be assigned 
is rendered moot.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For chronic conjunctivitis, a 10 percent evaluation is 
warranted where the disease is active.  Healed conjunctivitis 
is to be rated on residual disability, but if there are no 
residuals, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.84a, Code 6018.

The veteran has claimed an increased evaluation for his 
service-connected chronic conjunctivitis.  Service connection 
for this disorder was granted by rating decision dated in 
1958.  At that time, a 10 percent evaluation was assigned.  
The Board has reviewed the evidence of record, which 
primarily consists of statements from two private physicians 
and two VA compensation examinations.  In connection with his 
claim for an increased rating, he submitted a statement, 
dated in July 2001, from his private physician who stated 
that the veteran had a history of chronic conjunctivitis that 
caused excessive tearing and irritation of the eyes.  

On examination by VA in January 2002, the veteran's corrected 
distant and near vision was noted to be 20/25 in the right 
eye and 20/40 in the left.  Slitlamp examination showed no 
cells or flare seen and normal cornea and iris.  Cataracts 
were noted, greater in the left eye than the right.  
Ophthalmoscopic evaluation showed a .30 cup to disc ratio, 
good color, with the macula OK with no hemorrhages or 
exudates seen.  The assessments were that the veteran 
reported a history of bilateral conjunctivitis, etiology 
unknown; bilateral cataracts, with decreased vision in the 
left eye being at least as likely as not due to the cataract; 
and type II diabetes mellitus.  

In a December 2002 statement another of the veteran's private 
physicians stated that the veteran on dilated eye examination 
the veteran was noted to have chronic conjunctivitis that was 
caused by chronic permanent blepharitis.  This resulted in 
constant tearing and significantly interfered with his 
ability to see.  The physician rated the veteran's disability 
at 20 percent.  

An examination was conducted by VA in June 2005.  At that 
time, it was noted that the veteran carried a diagnosis of 
conjunctivitis and had been diagnosed as having diabetes 
since 1966.  Near and distant vision with prescription was 
noted to be 20/25 in each eye.  Slit lamp examination showed 
no cells or flares and normal cornea and iris.  There was 
mild opacity of posterior capsule of the right eye.  Visual 
fields were full to confrontation, bilaterally.  The 
assessments were that the veteran reported a past history of 
bilateral conjunctivitis, had been diagnosed with type II 
diabetes mellitus in the 1960's and had mild posterior 
capsule opacity of the right eye that was consistent with 
post-cataract extraction sequelae.  In an October 2005 
addendum, the examiner stated that there was no active 
conjunctivitis seen at the time of the June 2005 examination.  

The record shows that the veteran's conjunctivitis is 
intermittently active, but he has not residual disability 
that would warrant additional disability compensation.  It is 
noted that the current 10 percent rating is the highest 
assignable absent residual disability that may be shown.  
While one examiner has indicated that a 20 percent rating 
should be assigned, it is unclear that the examiner was aware 
of the VA rating criteria.  Moreover, physical findings 
supporting that conclusion are not set forth.  Recent VA 
examination fails to reveal any pathology that would warrant 
a higher rating under any available code.  As noted the 10 
percent is the maximum schedular rating in the absence of 
additional disability or compensable visual impairment.  

It can be argued that a higher rating should be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's eye disability, compared to 
similarly situated veterans, and the schedular 10 percent 
rating which has been assigned adequately compensates him for 
his related industrial impairment. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.  The RO made similar findings during 
the time the case was undergoing remand development.  


ORDER

A rating in excess of 10 percent for chronic conjunctivitis 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


